

Exhibit 10.53


TENNECO INC.
PERFORMANCE SHARE UNIT AWARD AGREEMENT
(______-______Performance Period)


______________________
Participant


Effective as of [Grant Date] (the “Grant Date”), the Participant has been
granted a Full Value Award (the “Award”) under the Tenneco Inc. 2006 Long-Term
Incentive Plan (the “Plan”) in the form of performance share units (“PSUs”) with
respect to the number of shares of Common Stock (“Target PSUs”) set forth
herein. The Award is subject to the following terms and conditions (sometimes
referred to as this “Award Agreement”) and the terms and conditions of the Plan
as the same has been and may be amended from time to time. Terms used in this
Award Agreement are defined elsewhere in this Award Agreement; provided,
however, that, capitalized terms used herein and not otherwise defined shall
have the meaning set forth in the Plan.
1.General Terms of the Award. The following terms and conditions apply to the
Award:
Performance Period:        January 1, 201X_to December 31, 202X__


Target PSUs:            ______________________


Earning of Award:        50% based on Relative TSR Performance
50% based on Cumulative Free Cash Flow (FCF) Performance
Appendix A of this Award Agreement, which is incorporated herein and forms a
part of this Award Agreement, sets forth the manner in which the “Relative TSR
Performance” and “Cumulative FCF Performance” are calculated for purposes of
this Award Agreement for the Performance Period. Relative TSR Performance and
Cumulative FCF Performance are sometimes referred to herein individually as a
“Performance Target” and collectively as the “Performance Targets”.


2.    Determination of Amount of Award. The number of Target PSUs that shall
become vested pursuant to this Award shall be based on satisfaction of
Performance Targets as determined in accordance with the following:
(a)
TSR Target PSUs. For purposes hereof, the Participant’s “TSR Target PSUs” are
equal to 50% of his or her total Target PSUs. The maximum number of TSR Target
PSUs (expressed as a percentage, the “TSR Vesting Percentage”) to which the
Participant may become entitled under the Award (subject to the terms and
conditions of the Plan) is based on the Relative TSR Percentile Ranking
(calculated as described in Appendix A) for the Performance Period based on the
following chart:

(b)    
Relative TSR Percentile Ranking
TSR Vesting Percentage
>75th
200% (maximum)
50th
100% (target)
25th
50% (threshold)
<25th
0%

(c)
FCF Target PSUs. For purposes hereof, the Participant’s “FCF Target PSUs” are
equal to 50% of his or her total Target PSUs. The maximum number of FCF Target
PSUs (expressed as a percentage, the “FCF Vesting Percentage”) to which the
Participant may become entitled under the Award (subject to the terms and
conditions of this Award Agreement) is based on the Cumulative FCF (calculated
as described in Appendix A) achieved for the Performance Period against the
Cumulative FCF Target established by the Committee for the Performance Period
based on the following chart:

Cumulative FCF Target
FCF Vesting Percentage
 
200% (maximum)
 
100% (target)
 
50% (threshold)
 
0%

(d)
Determination of Performance Targets and Number of Vested Target PSUs. As soon
as practicable following the end of the Performance Period, the Committee shall
determine whether and the extent to which the Performance Targets have been
satisfied and the number of the Participant’s Target PSUs to which the
Participant shall be entitled under the Award, subject to the terms and
conditions of Paragraph 3 and the other terms and conditions of this Award
Agreement.

(e)
Interpolation. Interpolation shall be used to determine the TSR Vesting
Percentage and FCF Vesting Percentage, as applicable, in the event the Relative
TSR Percentile Ranking and/or Cumulative FCF Target, as applicable, does not
fall directly on one of the ranks or targets, as applicable, listed in the above
charts.

3.    Form and Timing of Settlement of Award.
(a)
Unvested Award. Except as otherwise specifically provided herein, the
Participant shall have no right with respect to any payments or other amounts in
respect of this Award until the Award is actually settled on the Settlement Date
(as defined below) and if the Participant’s Termination Date occurs before the
Settlement Date, the Participant shall forfeit this Award and shall have no
rights with respect thereto.

(b)
Settlement Generally. Except as otherwise provided in this Paragraph 3, the
settlement of this Award shall be made following the end of the Performance
Period as of a date determined by the Committee and no later than two and
one-half months after the end of the Performance Period (such date, the
“Settlement Date”). Unless otherwise determined by the Committee in accordance
with the terms of the Plan, settlement shall be made in the form of shares of
Common Stock with one share of Common Stock being issued in settlement of each
vested Target PSU, plus an amount of cash equal to the Fair Market Value of any
fractional vested Target PSUs being settled as of such Settlement Date.  Upon
the settlement of the Award, the Award shall be cancelled.

(c)
Termination for Death, Total Disability or Retirement. Notwithstanding the
provisions of Paragraphs 3(a) and (b), if the Participant’s Termination Date
occurs on or before the end of the Performance Period:

(i)
as a result of the Participant’s death or Total Disability (as defined below),
the Participant (or, in the event of his or her death, his or her beneficiary)
shall be entitled to settlement of that number of Target PSUs equal to the
product of (A) 100% of the Target PSUs subject to this Award for the Performance
Period, multiplied by (B) the Termination Multiplier (as defined below), which
Target PSUs shall be settled within 60 days after the Participant’s Termination
Date (and such date shall be the “Settlement Date” for purposes of this Award
Agreement), or

(ii)
as a result of Retirement (as defined below), the Participant shall be entitled
to settlement of that number of Target PSUs equal to the product of (A) the
number of Target PSUs to which the Participant would otherwise have been
entitled pursuant to Paragraph 2 for the Performance Period had the
Participant’s Termination Date not occurred prior to the end of the Performance
Period, multiplied by (B) the Termination Multiplier, which Target PSUs shall be
settled on the Settlement Date.

If the Participant’s Termination Date occurs after the end of the Performance
Period and prior to the Settlement Date for the Performance Period as a result
of the Participant’s death, Total Disability or Retirement, the Participant (or,
in the event of his or her death, his or her beneficiary) shall be entitled to
settlement on the Settlement Date of that number of Target PSUs to which the
Participant would have been entitled for the Performance Period had his or her
Termination Date not occurred prior to the Settlement Date.
(d)
Change in Control. In the event of a Change in Control, the terms of Article 6
of the Plan shall control.

(e)
Certain Definitions. For purposes of this Award Agreement, the term (i) “Total
Disability” means an event that results in the Participant being (A) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company or its Subsidiaries,
(ii) “Retirement” means the Participant’s termination of employment with the
Company and its Subsidiaries, other than termination by the Company and its
Subsidiaries for cause, which shall include the failure to meet the obligations
required by the individual’s position (as determined in the reasonable
discretion of the Committee), after the date on which the Participant attains
(A) age 65 or (B) age 55 and has completed at least 10 years of service with the
Company and its Subsidiaries, and (iii)“Termination Multiplier” means a
fraction, the numerator of which is the number of full months of the
Participant’s employment during the Performance Period prior to his or her
Termination Date and the denominator of which is the number of full months in
the Performance Period.

(f)
Effect of Contrary Terms in Employment Agreement. In the event that the Company
(or any of its Subsidiaries) is a party to a written employment agreement with
the Participant, and if the employment agreement is inconsistent with the
provisions of this Paragraph 3, the terms of the employment agreement will take
precedence over the foregoing provisions, as applicable.

4.    Payment of Fair Market Value in Certain Cases. If the Participant is
entitled to receive payment for the fair market value of this Award pursuant to
Article 6 of the Plan (relating to Change in Control), that fair market value
shall be equal to the amount the Participant would have received hereunder as if
(a) his or her service had continued through the end of the Performance Period
and (b) he or she had earned 100% of his or her Target PSUs.
5.    Withholding.  All Awards and distributions under the Plan, including this
Award and any distribution in respect of this Award, are subject to withholding
of all applicable taxes, and the delivery of any cash or other benefits under
the Plan or this Award is conditioned on satisfaction of the applicable tax
withholding obligations. Such withholding obligations may be satisfied, at the
Participant’s election, (a) through cash payment by the Participant, (b) through
the surrender of shares of Common Stock that the Participant already owns, or
(c) through the surrender of shares of Common Stock to which the Participant is
otherwise entitled under the Plan; provided, however, that any withholding
obligations with respect to any Participant shall be satisfied by the method set
forth in subparagraph (c) of this Paragraph 5 unless the Participant otherwise
elects in accordance with this Paragraph 5. The amount withheld in the form of
shares of Common Stock under this Paragraph 5 may not exceed the minimum
statutory withholding obligation (based on the minimum statutory withholding
rates for Federal and state purposes, including, without limitation, payroll
taxes) unless otherwise elected by the Participant, in no event shall the
Participant be permitted to elect less than the minimum statutory withholding
obligation, and in no event shall the Participant be permitted to elect to have
an amount withheld in the form of shares of Common Stock pursuant to this
Paragraph 5 that exceeds the maximum individual tax rate for the employee in
applicable jurisdictions.
6.    Transferability.  This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution or pursuant
to a qualified domestic relations order.
7.    Heirs and Successors.  If any benefits deliverable to the Participant
under this Award Agreement have not been delivered at the time of the
Participant’s death, such benefits shall be delivered to the Participant’s
Designated Beneficiary, in accordance with the provisions of this Award
Agreement. The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the Company
in such form and at such time as the Company shall require and in accordance
with such rules and procedures established by the Company. If a deceased
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any rights that would have been exercisable by
the Participant and any benefits distributable to the Participant shall be
distributed to the legal representative of the estate of the Participant.
8.    Administration.  The authority to administer and interpret this Award and
this Award Agreement shall be vested in the Committee, and the Committee shall
have all powers with respect to this Award and this Award Agreement as it has
with respect to the Plan.  Any interpretation of this Award or this Award
Agreement by the Committee and any decision made by it with respect to the Award
or the Award Agreement is final and binding on all persons.
9.    Addendum to Award Agreement. Notwithstanding any provision of this Award
Agreement, if the Participant resides and/or works outside the United States of
America (the “United States”, “U.S.” or “U.S.A.”), this Award shall be subject
to the special terms and conditions set forth in Appendix B (the “Addendum”) for
the Participant’s country. Further, if Participant transfers residence and/or
employment to another country reflected in the Addendum, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable for legal or administrative reasons (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate Participant’s transfer). The Addendum shall
constitute part of this Award Agreement.
10.    Notices.  Any notice required or permitted under this Award Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Committee
or the Company at the Company’s principal offices, to the Participant at the
Participant’s address as last known by the Company or, in any case, such other
address as one party may designate in writing to the other.
11.    Governing Law.  The validity, construction and effect of this Award
Agreement shall be determined in accordance with the laws of the State of
Illinois and applicable federal law.
12.    Amendments.  The Board may, at any time, amend or terminate the Plan, and
the Committee may amend this Award Agreement, provided that, except as provided
in the Plan, no amendment or termination may, in the absence of written consent
to the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Award Agreement prior to the date such
amendment or termination is adopted by the Board or the Committee, as the case
may be. Without limiting the generality of the foregoing or of Paragraph 15, the
Committee may amend or terminate this Award at any time prior to the Settlement
Date in its sole discretion to exercise downward discretion in the amount
payable under this Award if the Committee determines that the payout yielded or
that would be yielded by this Award for the Performance Period does not
accurately reflect the applicable performance for the Performance Period.
13.    Award Not Contract of Employment.  The Award does not constitute a
contract of employment or continued service, and the grant of the Award shall
not give the Participant the right to be retained in the employ or service of
the Company or any Subsidiary, nor any right or claim to any benefit under the
Plan or this Award Agreement, unless such right or claim has specifically
accrued under the terms of the Plan and this Award Agreement. 
14.    Severability.  If a provision of this Award Agreement is held invalid by
a court of competent jurisdiction, the remaining provisions shall nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
15.    Plan Governs/Other Terms.  The Award evidenced by this Award Agreement is
granted pursuant to the Plan, and this Award and this Award Agreement are in all
respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Award
Agreement by reference or are expressly cited. Notwithstanding any other
provision of the Plan or this Award Agreement, (a) all Awards are subject to the
Company’s recoupment or clawback policies as applicable and as in effect from
time to time, (b) if the Committee determines, in its sole discretion, that the
Participant at any time has willfully engaged in any activity that the Committee
determines was or is harmful to the Company or any of its Subsidiaries, any
unpaid portion of the Award shall be forfeited and the Participant shall have no
rights with respect thereto, (c) the Committee may, in its sole and absolute
discretion, adjust any Performance Target or the calculation thereof, and (d)
this Award is subject to forfeiture if the Participant fails to accept the Award
within the first twelve (12) months following the Grant Date in accordance with
procedures established by the Company.
16.    Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
17.    Special Section 409A Rules.  It is intended that any amounts payable
under this Award Agreement shall either be exempt from or comply with section
409A of the Code. The provisions of this Award shall be construed and
interpreted in accordance with section 409A of the Code. Notwithstanding any
other provision of this Award Agreement to the contrary, if any payment or
benefit hereunder is subject to section 409A of the Code, and if such payment or
benefit is to be paid or provided on account of the Participant’s termination of
employment (or other separation from service):
(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s termination of employment or separation from service; and

(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.

TENNECO INC.


______________________________
Senior Vice President and Chief Human Resources Officer
ACCEPTED:


______________________________________________
Type or Print Legal Name             (Date)     


_______________________________________________
Signature


________________________________________________
Social Security Number or National ID


________________________________________________
Street Address


________________________________________________
City/State/Zip/Country

APPENDIX A
AFTERMARKET/RIDE PERFORMANCE (AMRP)


DEFINITIONS AND CALCULATION METHODOLOGIES


Calculation of Relative TSR Performance.


Calculation of TSR
“TSR”
=
Change in Stock Price + Dividends Paid
 
 
Beginning Stock Price

(i)    Beginning Stock Price shall mean the average of the Closing Prices for
each of the twenty (20) trading days immediately prior to the first day of the
Performance Period;
(ii)    Ending Stock Price shall mean the average of Closing Prices for each of
the last twenty (20) trading days of the Performance Period;
(iii)    Change in Stock Price shall equal the Ending Stock Price minus the
Beginning Stock Price;
(iv)    Dividends Paid shall mean the total of all dividends paid on one (1)
share of stock during the Performance Period, provided that dividends shall be
treated as though they are reinvested;
(v)    Closing Price shall mean the last reported sale price on the applicable
stock exchange or market of one share of stock for a particular trading day; and
(vi)    In all events, TSR shall be adjusted to give effect to any stock
dividends, stock splits, reverse stock splits, spin-offs and similar
transactions.
Calculation of TSR Percentile Ranking
The TSR Percentile Ranking is computed by (A) computing the TSR for the
Performance Period as described in the preceding paragraph and (b) computing the
TSR for the Performance Period of each company that was in the peer group
selected by the Committee for the Performance Period for the AMRP business (the
“Peer Group”), provided that if a company in the Peer Group declares bankruptcy
at any time during the Performance Period, the company will be removed from the
Peer Group, and if a company in the Peer Group does not have publicly reported
stock prices for the whole Performance Period, the company will be removed from
the Peer Group. The TSR Percentile Ranking is the percentage of TSRs of the Peer
Group calculated that are lower than the TSR for the Performance Period (e.g.,
if the TSR is greater than 75% of the TSRs of the members of the Peer Group, the
TSR Percentile Ranking is the 75th percentile).
Calculation of Cumulative FCF.
(i)    The Cumulative FCF means the sum of the FCF for the AMRP business for
each of the three fiscal years included in the Performance Period.
(ii)    “FCF” means, with respect to the AMRP business, the reported EBITDA for
the Performance Year for the business, (i) plus (gain)/loss on asset sales, (ii)
plus the expense of stock-based compensation, (iii) minus the
increase/(decrease) in operating working capital, (iv) plus other operating cash
flows, (v) minus cash paid for property, plant and equipment, (vi) minus cash
paid for software-related intangibles, (vii) plus proceeds from asset sales,
(viii) minus payments for net assets purchased, (ix) plus changes in other
long-term operating assets and liabilities, (x) plus adjustments to exclude the
impact of acquisitions and divestitures, (xi) plus adjustments to exclude the
impact of litigation or claim judgments and settlements, and (xii) other
significant adjustments approved by the Committee.

APPENDIX A
POWERTRAIN TECHNOLOGY (PT TECHNOLOGY)


DEFINITIONS AND CALCULATION METHODOLOGIES


Calculation of Relative TSR Performance.


Calculation of TSR
“TSR”
=
Change in Stock Price + Dividends Paid
 
 
Beginning Stock Price

(i)    Beginning Stock Price shall mean the average of the Closing Prices for
each of the twenty (20) trading days immediately prior to the first day of the
Performance Period;
(ii)    Ending Stock Price shall mean the average of Closing Prices for each of
the last twenty (20) trading days of the Performance Period;
(iii)    Change in Stock Price shall equal the Ending Stock Price minus the
Beginning Stock Price;
(iv)    Dividends Paid shall mean the total of all dividends paid on one (1)
share of stock during the Performance Period, provided that dividends shall be
treated as though they are reinvested;
(v)    Closing Price shall mean the last reported sale price on the applicable
stock exchange or market of one share of stock for a particular trading day; and
(vi)    In all events, TSR shall be adjusted to give effect to any stock
dividends, stock splits, reverse stock splits, spin-offs and similar
transactions.
Calculation of TSR Percentile Ranking
The TSR Percentile Ranking is computed by (A) computing the TSR for the
Performance Period as described in the preceding paragraph and (b) computing the
TSR for the Performance Period of each company that was in the peer group
selected by the Committee for the Performance Period for the PT Technology
business (the “Peer Group”), provided that if a company in the Peer Group
declares bankruptcy at any time during the Performance Period, the company will
be removed from the Peer Group, and if a company in the Peer Group does not have
publicly reported stock prices for the whole Performance Period, the company
will be removed from the Peer Group. The TSR Percentile Ranking is the
percentage of TSRs of the Peer Group calculated that are lower than the TSR for
the Performance Period (e.g., if the TSR is greater than 75% of the TSRs of the
members of the Peer Group, the TSR Percentile Ranking is the 75th percentile).
Calculation of Cumulative FCF.
(i)    The Cumulative FCF means the sum of the FCF for the PT Technology
business for each of the three fiscal years included in the Performance Period.
(ii)    “FCF” means, with respect to the PT Technology business, the reported
EBITDA for the Performance Year for the business, (i) plus (gain)/loss on asset
sales, (ii) plus the expense of stock-based compensation, (iii) minus the
increase/(decrease) in operating working capital, (iv) plus other operating cash
flows, (v) minus cash paid for property, plant and equipment, (vi) minus cash
paid for software-related intangibles, (vii) plus proceeds from asset sales,
(viii) minus payments for net assets purchased, (ix) plus changes in other
long-term operating assets and liabilities, (x) plus adjustments to exclude the
impact of acquisitions and divestitures, (xi) plus adjustments to exclude the
impact of litigation or claim judgments and settlements, and (xii) other
significant adjustments approved by the Committee.







--------------------------------------------------------------------------------






APPENDIX B


ADDENDUM TO PERFORMANCE SHARE UNIT AWARD AGREEMENT


This Addendum to the Award Agreement includes additional terms and conditions
that govern the Award if the Participant resides and/or works outside of the
United States. If the Participant transfers to another country reflected in this
Addendum, the additional terms and conditions for such country (if any) will
apply to the Participant to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons (or the Company may establish
alternative terms as may be necessary or advisable to accommodate the
Participant’s transfer). Capitalized terms not defined in this Addendum but
defined the Award Agreement or the Plan shall have the same meaning as in the
Award Agreement or the Plan.
ALL NON-U.S. COUNTRIES

1.    Form of Settlement. Notwithstanding any provision in the Award Agreement
to the contrary, if the Participant is resident or employed outside of the
United States, the Company, in its sole discretion, may settle the PSUs in the
form of a cash payment to the extent settlement in shares of Common Stock:
(a) is prohibited under local law; (b) would require the Participant, the
Company and/or its Subsidiaries to obtain the approval of any governmental
and/or regulatory body in the Participant’s country of residence (or country of
employment, if different); (c) would result in adverse tax consequences for the
Participant, the Company or the Participant’s employer; or (d) is
administratively burdensome. Alternatively, the Company, in its sole discretion,
may settle the PSUs in the form of shares of Common Stock but require the
Participant to sell such shares of Common Stock immediately or within a
specified period following the Participant’s Termination Date (in which case,
this Addendum shall give the Company the authority to issue sales instructions
on the Participant’s behalf).
2.    Withholding. For purposes of the Award Agreement the following provision
shall replace Section 5 of the Award Agreement in its entirety.
5. Withholding. Regardless of any action the Company and/or its Subsidiaries
take with respect to any or all income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social contributions, payroll tax, payment
on account or other tax-related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and its Subsidiaries (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PSUs, including the grant of the PSUs, the vesting of the
PSUs, the subsequent sale of any shares of Common Stock acquired and the receipt
of any dividends; and (b) do not commit to structure the terms of the grant or
any aspect of the PSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items.
Further, if the Participant becomes subject to taxation in more than one country
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Participant’s employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one country.
Prior to the relevant taxable or tax withholding event, as applicable, if the
Participant’s country of residence (and country of employment, if different)
requires withholding of





--------------------------------------------------------------------------------




Tax-Related Items, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Participant’s employer to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Company and/or
the Participant’s employer, or their respective agents, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) the Company may withhold a sufficient number of whole shares of
Common Stock otherwise issuable upon settlement of the PSUs that have an
aggregate Fair Market Value sufficient to pay the Tax-Related Items required to
be withheld, in which case the cash equivalent of the shares of Common Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items; (ii) the Participant’s employer may withhold the Tax-Related Items
required to be withheld from the Participant’s regular salary and/or wages, or
other amounts payable to the Participant; (iii) the Company (on the
Participant’s behalf and at the Participant’s direction pursuant to this
authorization) may sell a sufficient whole number of shares of Common Stock
acquired upon settlement of the PSUs, resulting in sale proceeds sufficient to
pay the Tax-Related Items required to be withheld; and (iv) the Participant may
be required to provide a cash payment to satisfy the Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates. If the
obligation for Tax-Related Items is satisfied by withholding from the shares of
Common Stock to be delivered upon settlement of the Award, for tax purposes, the
Participant is deemed to have been issued the full number of shares of Common
Stock subject to the Award, notwithstanding that a number of shares of Common
Stock are held back solely for the purpose of paying the Tax-Related Items. The
Participant will have no further rights with respect to any shares of Common
Stock that are retained by the Company pursuant to this provision.
The Participant agrees to pay to the Company or the Participant’s employer any
amount of Tax-Related Items that the Company or the Participant’s employer may
be required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver shares of Common Stock or
proceeds from the sale of shares of Common Stock until arrangements satisfactory
to the Company have been made in connection with the Tax-Related Items.
3.    Compliance with Local Law. The Participant agrees to repatriate all
payments attributable to the shares of Common Stock and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of shares of Common Stock) if required by and in accordance with local
foreign exchange rules and regulations in the Participant’s country of residence
(and country of employment, if different). In addition, the Participant also
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its Subsidiaries, as may be required to allow the Company and
its Subsidiaries to comply with local laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with his or her personal legal and tax obligations under local laws,
rules and regulations in the Participant’s country of residence (and country of
employment, if different).
4.    No Advice Regarding Grant. No employee of the Company or its Subsidiaries
is permitted to advise the Participant regarding his or her participation in the
Plan or the acquisition or sale of shares of Common Stock underlying the PSUs.
The Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors before taking any action related to the Plan.





--------------------------------------------------------------------------------




5.    Insider Trading; Market Abuse Laws. By participating in the Plan, the
Participant agrees to comply with the Company’s policy on insider trading (to
the extent that it is applicable to the Participant). The Participant
acknowledges that, depending on the Participant’s or the Participant’s broker’s
country of residence or where the shares of Common Stock are listed, the
Participant may be subject to insider trading restrictions and/or market abuse
laws that may affect the Participant’s ability to accept, acquire, sell or
otherwise dispose of shares of Common Stock, rights to shares of Common Stock or
rights linked to the value of shares of Common Stock during such times the
Participant is considered to have “inside information” regarding the Company as
defined in the laws or regulations in the Participant’s country. Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Participant placed before the Participant possessed inside
information. Furthermore, the Participant could be prohibited from (a)
disclosing the inside information to any third party (other than on a “need to
know” basis), and (b) “tipping” third parties or causing them otherwise to buy
or sell securities. Third parties include fellow employees. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company insider trading policy. The
Participant acknowledges that it is the Participant’s responsibility to comply
with any restrictions and is advised to speak to his or her personal advisor on
this matter.
6.    English Language. If the Participant is in a country where English is not
an official language, the Participant acknowledges and agrees that it is the
Participant’s express intent that the Award Agreement, the Plan and all other
documents, rules, procedures, forms, notices and legal proceedings entered into,
given or instituted pursuant to the PSUs, be drawn up in English. If the
Participant has received the Award Agreement, the Plan or any other rules,
procedures, forms or documents related to the PSUs translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.
7.    Not a Public Offering. Neither the grant of the PSUs under the Plan nor
the issuance of the underlying shares of Common Stock upon settlement of the
PSUs is intended to be a public offering of securities in the Participant’s
country of residence (and country of employment, if different). The Company has
not submitted any registration statement, prospectus or other filings to the
local securities authorities in jurisdictions outside of the United States
unless otherwise required under local law.
8.    Additional Requirements. The Company reserves the right to impose other
requirements on the Award, any shares of Common Stock acquired pursuant to the
Award and the Participant’s participation in the Plan to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable for legal or administrative reasons. Such requirements may include
(but are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.
9.    Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use, processing and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by and among, as
applicable, the Company, its affiliates and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company (and/or his or her employer, if
applicable) holds certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, driver’s license information, nationality, C.V. (or resume), wage
history, employment references, social insurance number, resident registration
number or other identification number, salary, job title, employment or
severance contract, current wage and





--------------------------------------------------------------------------------




benefit information, personal bank account number, tax-related information, plan
or benefit enrollment forms and elections, award or benefit statements, any
shares of Common Stock or directorships in the Company, details of all awards or
any other entitlements to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding for purpose of managing and administering the
Plan (“Data”).
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan
including, but not limited to the affiliates of the Company and/or the third
party administrator engaged by the Company to administer the Plan, or any
successor. These third party recipients may be located in the Participant’s
country of residence (or employment, if different) or elsewhere, and the
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s human resources representative.
The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares of Common Stock acquired. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.
The Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s human resources
representative. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect his or her ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s human resources
representative.
Finally, the Company may rely on a different legal basis for the processing
and/or transfer of Data in the future and/or request that the Participant
provide another data privacy consent. If applicable and upon request of the
Company or the Participant’s employer, the Participant agrees to provide an
executed acknowledgment or data privacy consent form (or any other
acknowledgments, agreements or consents) to the Company or the Participant’s
employer that the Company and/or the Participant’s employer may deem necessary
to obtain under the data privacy laws in the Participant’s country, either now
or in the future. The Participant understands that the Participant will not be
able to participate in the Plan if he or she fails to execute any such
acknowledgment, agreement or consent requested by the Company and/or the
Participant’s employer.
10.    Nature of Grant. In accepting the grant of PSUs, the Participant
acknowledges, understands and agrees that:





--------------------------------------------------------------------------------




(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Committee at any
time, as provided in the Plan and the Award Agreement;

(b)
the grant of PSUs is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of PSUs, or benefits in
lieu of PSUs, even if PSUs have been granted in the past;

(c)
all decisions with respect to future grants of PSUs or other grants, if any,
will be at the sole discretion of the Company, including, but not limited to,
the form and timing of an Award, the number of shares of Common Stock subject to
an Award, and the vesting provisions applicable to the Award;

(d)
the grant of PSUs and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Participant’s employer or any Subsidiary
and shall not interfere with the ability of the Participant’s employer to
terminate his or her employment or service relationship;

(e)
the Participant is voluntarily participating in the Plan;

(f)
the PSUs and the shares of Common Stock subject to the PSUs are not intended to
replace any pension rights or compensation;

(g)
the PSUs, the shares of Common Stock subject to the PSUs and the value of same,
are an extraordinary item of compensation outside the scope of the Participant’s
employment (and employment contract, if any) and is not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(h)
the future value of the shares of Common Stock underlying the PSUs is unknown,
indeterminable and cannot be predicted with certainty;

(i)
unless otherwise determined by the Committee in its sole discretion, the
Termination Date shall be effective from the date on which active employment or
service ends and shall not be extended by any statutory or common law notice of
termination period; the Committee or its delegate shall have the exclusive
discretion to determine when the Termination Date occurs for purposes of this
grant of PSUs;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the PSUs resulting from the Participant ceasing to have rights under or to be
entitled to PSUs, whether or not as a result of the Participant’s termination of
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the PSUs to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company, its Subsidiaries or his or her employer;






--------------------------------------------------------------------------------




(k)
the Participant acknowledges and agrees that neither the Company nor any
Subsidiary shall be liable for any exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the PSUs or of any amounts due pursuant to the settlement of the PSUs
or the subsequent sale of any shares of Common Stock acquired upon settlement.

11.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agree to participate in the
Plan through an online or electronic system established and maintained by the
Company or a third party designated by the Company. The Participant also agrees
that all online acknowledgements shall have the same force and effect as a
written signature.
ALL EUROPEAN UNION (“EU”) COUNTRIES

1.    EU Age Discrimination Rules. If the Participant is resident or employed in
a country that is a member of the European Union, the grant of the Award and the
Award Agreement are intended to comply with the age discrimination provisions of
the EU Equal Treatment Framework Directive, as implemented into local law (the
“Age Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Award Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.
2.    Data Privacy Information and Consent.
(a)
Data Collection and Usage. The Company and the Participant’s employer may
collect, process and use certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, email address, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all PSUs or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent.

(b)
Stock Plan Administration Service Providers. The Company transfers Data to
Fidelity Stock Plan Services LLC and its affiliated companies, an independent
service provider based in the United States, which is assisting the Company with
the implementation, administration and management of the Plan. The Company may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. The Participant may
be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.






--------------------------------------------------------------------------------




(c)
International Data Transfers. The Company and its service providers are based in
the United States. The Participant’s country or jurisdiction may have different
data privacy laws and protections than the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. The Company has certified under the EU-U.S. Privacy
Shield Program and relies on it for its transfer of Data from European Union
countries to the U.S. Elsewhere, its legal basis for the transfer of Data, where
required, is the Participant’s consent.

(d)
Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.

(e)
Voluntariness and Consequences of Consent Denial or Withdrawal. The
Participation in the Plan is voluntary and the Participant is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke the Participant’s consent,
the Participant’s salary from or employment and career with the Participant’s
employer will not be affected; the only consequence of refusing or withdrawing
the Participant’s consent is that the Company would not be able to grant this
Award of PSUs or other equity awards to the Participant or administer or
maintain such awards.

(f)
Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s jurisdiction. Depending on where the
Participant is based, such rights may include the right to (i) request access or
copies of Data the Company processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing of Data, (v) portability
of Data, (vi) lodge complaints with competent authorities in the Participant’s
jurisdiction, and/or (vii) receive a list with the names and addresses of any
potential recipients of Data. To receive clarification regarding these rights or
to exercise these rights, the Participant can contact his or her local human
resources representative.

By accepting the PSUs and indicating consent via the Company’s acceptance
procedure, the Participant is declaring that he or she agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Company and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.
Finally, upon request of the Company or the Participant’s employer, the
Participant agrees to provide an executed data privacy consent form (or any
other agreements or consents) that the Company and/or the Participant’s employer
may deem necessary to obtain from the Participant for the purpose of
administering the Participant’s participation in the Plan in compliance with the
data privacy laws in the Participant’s country, either now or in the future. The
Participant understands and agrees that the Participant will not be able to
participate in the Plan if the Participant fails to provide any such consent or
agreement requested by the Company and/or the Participant’s employer.
ARGENTINA






--------------------------------------------------------------------------------




1.    Securities Law Information. Neither the PSUs nor the underlying shares of
Common Stock are publicly offered or listed on any stock exchange in Argentina.
2.    Nature of Grant. The following provision shall supplement Section 10 of
the “All Non-US Countries” portion of this Addendum:
By accepting the Award, the Participant acknowledges and agrees that the grant
of PSUs is made by the Company (not the Participant’s employer) in its sole
discretion and that the value of the PSUs or any shares of Common Stock acquired
under the Plan shall not constitute salary or wages for any purpose under
Argentine labor law, including, but not limited to, the calculation of (a) any
labor benefits including, but not limited to, vacation pay, thirteenth salary,
compensation in lieu of notice, annual bonus, disability, and leave of absence
payments, etc., or (b) any termination or severance indemnities or similar
payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered
salary or wages for any purpose under Argentine labor law, the Participant
acknowledges and agrees that such benefits shall not accrue more frequently than
on each Settlement Date.
AUSTRALIA

1.    Australian Offer Document. The offer of PSUs is intended to comply with
the provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC
Class Order CO 14/1000. Additional details are set forth in the Offer Document
for the offer of PSUs to Australian resident employees, which will be provided
to the Participant with the Award Agreement.
2.    Compliance with Law. Notwithstanding anything else in the Award Agreement,
the Participant will not be entitled to, and shall not claim, any benefit under
the Plan if the provision of such benefit would give rise to a breach of Part
2D.2 of the Corporations Act 2001 (Cth) (the “Corporations Act”), any other
provision of the Corporations Act, or any other applicable statute, rule or
regulation which limits or restricts the giving of such benefits. Further, the
Participant’s employer is under no obligation to seek or obtain the approval of
its shareholders in general meeting for the purpose of overcoming any such
limitation or restriction.
3.    Tax Information. The Plan is a program to which Subdivision 83A-C of the
Income Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the
conditions in that Act).
BELGIUM

No country-specific provisions.
BRAZIL

1.    Compliance with Law. By accepting the Award, the Participant agrees to
comply with all applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the Award and the sale of any shares of Common
Stock obtained.





--------------------------------------------------------------------------------




2.    Nature of Grant. The following provision shall supplement Section 10 of
the “All Non-US Countries” portion of this Addendum:
The Participant expressly agrees that (i) the benefits provided under the Award
Agreement and the Plan are the result of commercial transactions unrelated to
the Participant’s employment; (ii) the Award Agreement and the Plan are not part
of the terms and conditions of the Participant’s employment; and (iii) the
income from the Award, if any, is not part of the Participant’s remuneration
from employment.
CANADA

1.    Settlement. Notwithstanding anything to the contrary in the Award
Agreement, Addendum or the Plan, the Award shall be settled only in shares of
Common Stock (and may not be settled in cash).


2.    Securities Law Information. The Participant acknowledges and agrees that
he or she will sell shares of Common Stock acquired through participation in the
Plan only outside of Canada through the facilities of a stock exchange on which
the Common Stock is listed. Currently, the shares of Common Stock are listed on
the New York Stock Exchange.


THE FOLLOWING PROVISIONS APPLY IF THE PARTICIPANT IS A RESIDENT OF QUEBEC


3.    Use of English Language. If the Participant is a resident of Quebec, by
accepting the Award, the Participant acknowledges and agrees that it is the
Participant's express wish that the Award Agreement, this Addendum, as well as
all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the Award, either directly or indirectly, be drawn up in
English.


Utilisation de la langue anglaise.  Si le Participant est un résident du Québec,
en acceptant l’Attribution, le Participant reconnaît et convient avoir
expressément exigé la rédaction en anglais de la Convention d'Attribution, de la
présente Annexe, ainsi que de tous documents exécutés, avis donnés ou procédures
judiciaires intentées relatifs, directement ou indirectement, à l’Attribution.


4.    Data Privacy. The following provision shall supplement Section 9 of the
“All Non-US Countries” portion of this Addendum:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes his or her employer, the Company, and any
other Subsidiary to disclose and discuss the Plan with their respective
advisors. The Participant further authorizes his or her employer, the Company,
and any other Subsidiary to record such information and to keep such information
in the Participant’s employee file.
CHINA

The following provisions govern the Participant’s participation in the Plan if
the Participant is a national of the People’s Republic of China (“China”)
resident in mainland China, as determined by the Company





--------------------------------------------------------------------------------




in its sole discretion. Such provisions may also apply to non-PRC nationals, to
the extent required by the Company or by the China State Administration of
Foreign Exchange (“SAFE”).
1.    Exchange Control Approval. The settlement of the Award is conditioned upon
the Company securing all necessary approvals from the SAFE to permit operation
of the Plan.
2.    Shares of Common Stock Must Be Held with Designated Broker. All shares of
Common Stock issued upon settlement of the PSUs will be deposited into a
personal brokerage account established with the Company’s designated broker (or
any successor broker designated by the Company), on the Participant’s behalf.
The Participant understands that the Participant generally may sell the shares
of Common Stock at any time after they are deposited in such account, however,
the Participant may not transfer the shares of Common Stock out of the brokerage
account.
3.    Cancellation of Award; Mandatory Sale of Shares Following Termination
Date. Due to Chinese exchange control restrictions, to the extent that the Award
has not been settled and unless otherwise determined by the Company in its sole
discretion, the Award shall be cancelled on the 90th day following the
Participant’s Termination Date (or such earlier date as may be required by the
SAFE). Further, the Participant shall be required to sell all shares of Common
Stock acquired upon settlement of the PSUs no later than 90 days following the
Participant’s Termination Date (or such earlier date as may be required by the
SAFE), in which case, this Addendum shall give the Company the authority to
issue sales instructions on the Participant’s behalf. If any shares of Common
Stock remain outstanding on the 90th day following the Participant’s Termination
Date (or such earlier date as may be required by SAFE), the Participant hereby
directs, instructs and authorizes the Company to issue sale instructions on the
Participant’s behalf.
The Participant agrees to sign any additional agreements, forms and/or consents
that reasonably may be requested by the Company (or the Company’s designated
brokerage firm) to effectuate the sale of the shares of Common Stock (including,
without limitation, as to the transfer of the sale proceeds and other exchange
control matters noted below) and shall otherwise cooperate with the Company with
respect to such matters. The Participant acknowledges that neither the Company
nor the designated brokerage firm is under any obligation to arrange for such
sale of shares of Common Stock at any particular price (it being understood that
the sale will occur in the market) and that broker’s fees and similar expenses
may be incurred in any such sale. In any event, when the shares of Common Stock
are sold, the sale proceeds, less any tax withholding, any broker’s fees or
commissions, and any similar expenses of the sale will be remitted to the
Participant in accordance with applicable exchange control laws and regulations.
4.    Exchange Control Restrictions. The Participant understands and agrees
that, pursuant to local exchange control requirements, the Participant will be
required immediately to repatriate to China the proceeds from the sale of any
shares of Common Stock acquired under the Plan. The Participant further
understands that such repatriation of proceeds may need to be effected through a
special bank account established by the Company or its Subsidiaries, and the
Participant hereby consents and agrees that proceeds from the sale of shares of
Common Stock acquired under the Plan may be transferred to such account by the
Company on the Participant’s behalf prior to being delivered to the Participant
and that no interest shall be paid with respect to funds held in such account.
The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, the Participant understands that a U.S. dollar bank account in China
must be established and maintained so that the proceeds may be deposited into
such account. If the proceeds are paid to the Participant in local currency, the
Participant acknowledges that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
The Participant agrees to bear any currency fluctuation risk between the time
the shares of Common Stock are sold and the net





--------------------------------------------------------------------------------




proceeds are converted into local currency and distributed to the Participant.
The Participant further agrees to comply with any other requirements that may be
imposed by the Company or its Subsidiaries in China in the future to facilitate
compliance with exchange control requirements in China. The Participant
acknowledges and agrees that the processes and requirements set forth herein
shall continue to apply following the Participant’s termination.
5.    Administration. Neither the Company nor any of its Subsidiaries shall be
liable for any costs, fees, lost interest or dividends or other losses the
Participant may incur or suffer resulting from the enforcement of the terms of
this Addendum or otherwise from the Company’s operation and enforcement of the
Plan, the Award Agreement and the Award in accordance with Chinese law
including, without limitation, any applicable SAFE rules, regulations and
requirements.
CZECHIA

No country-specific provisions.
FINLAND

No country-specific provisions.
FRANCE

1.    Award Not French-Qualified. The PSUs are not granted under the French
specific regime provided by Articles L.225-197-1 and seq. of the French
Commercial Code, as amended.
2.    Use of English Language. By accepting the Award, the Participant
acknowledges and agrees that it is the Participant's express wish that the Award
Agreement, this Addendum, as well as all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Award, either
directly or indirectly, be drawn up in English.
Utilisation de la langue anglaise. En acceptant l’Attribution, le Participant
reconnaît et convient avoir expressément exigé la rédaction en anglais de la
Convention d'Attribution, de la présente Annexe, ainsi que de tous documents
exécutés, avis donnés ou procédures judiciaires intentées relatifs, directement
ou indirectement, à l’Attribution.
GERMANY

No country-specific provisions.
INDIA

No country-specific provisions.





--------------------------------------------------------------------------------




ITALY

1.    Plan Document Acknowledgement. In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the Award
Agreement and has reviewed the Plan and the Award Agreement, including this
Addendum, in their entirety and fully understands and accepts all provisions of
the Plan and the Award Agreement, including this Addendum. The Participant
further acknowledges that the Participant has read and specifically and
expressly approves the following Sections of the Agreement: (a) Section 1
(General Terms of the Award), (b) Section 2 (Determination of Amount of Award),
(b) Section 3 (Form and Timing of Settlement of Award), (c) Section 4 (Payment
of Fair Market Value in Certain Cases) and (d) the terms and conditions of this
Addendum.
JAPAN

No country-specific provisions.
KOREA

1.    Data Privacy. By accepting the Award:
(a)
The Participant agrees to the collection, use, processing and transfer of Data
as described in Section 9 of the “All Non-U.S. Countries” portion of this
Addendum; and

(b)
The Participant agrees to the processing of the Participant’s unique identifying
information (resident registration number) as described in Section 9 of the “All
Non-U.S. Countries” portion of this Addendum.

MEXICO

1.    Nature of Grant. The following provision shall supplement Section 10 of
the “All Non-US Countries” portion of this Addendum:
By participating in the Plan, the Participant acknowledges, understands and
agrees that: (a) the right to acquire shares of Common Stock under the Plan is
not related to the Participant’s salary and other contractual benefits granted
to the Participant by his or her employer (“Tenneco Mexico”); (b) any
modification of the Plan or its termination shall not constitute a change or
impairment to the terms and conditions of the Participant’s employment; and (c)
any benefit derived under the Plan is not a fringe benefit.
2.    Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices at 500 North Field Drive, Lake Forest,
Illinois 60045 USA, is solely responsible for the administration of the Plan,
and participation in the Plan and the acquisition of shares of Common Stock does
not, in any way, establish an employment relationship between the





--------------------------------------------------------------------------------




Participant and the Company nor does it establish any rights between the
Participant and Tenneco Mexico since the Participant is participating in the
Plan on a wholly commercial basis.
3.    Plan Document Acknowledgment. By accepting the terms of the Award
Agreement, the Participant acknowledges that he or she has received a copy of
the Plan, has reviewed the Plan and the Award Agreement in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement.
In addition, by accepting the terms of the Award Agreement, the Participant
further acknowledges that he or she has read and specifically and expressly
approves the provisions contained within Section 10 of the Addendum to the Award
Agreement in which the following is clearly described and established: (a)
participation in the Plan does not constitute an acquired right; (b) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (c) participation in the Plan is voluntary; and (d) the
Company and its Subsidiary are not responsible for any decrease in the value of
the shares of Common Stock that the Participant may acquire under the Plan.
Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages resulting from a termination of employment and withdrawal from the Plan,
and therefore, the Participant grants a full and broad release to Tenneco
Mexico, the Company and its Subsidiaries with respect to any claim that may
arise under the Plan in this respect.
1.    Naturaleza del Otorgamiento.  La siguiente disposición complementará la
Sección 10 de la porción de este Apéndice llamada “Todas los Países
no-Estadounidenses” (“All Non-US Countries,” en Inglés):


Al participar en el Plan, el Participante reconoce, entiende y acepta de que: 
(a) el derecho de adquirir Acciones por medio del Plan no se relaciona con el
salario del Participante o cualquier beneficios contractuales que se hayan sido
otorgados al Participante por su empleador “Tenneco México”; (b) cualquier
modificación al Plan o la terminación del mismo no constituirá un cambio o
impedimento a los términos y condiciones del empleo del Participante; y (c)
cualquier beneficio derivado por medio del Plan no es un beneficio adicional.


2.    Declaración de Política.  La invitación por parte de la Compañía bajo el
Plan es unilateral y discrecional y, por lo tanto, la Compañía se reserva el
derecho absoluto de modificar y discontinuar el Plan en cualquier momento sin
ninguna responsabilidad.
La Compañía, con oficinas registradas ubicadas en 500 North Field Drive, Lake
Forest, Illinois, 60045, EE.UU., es la única responsable por la administración
del Plan, y la participación en el Plan y la adquisición de Acciones no
establece, de forma alguna, una relación laboral entre el Participante y la
Compañía, ni tampoco establece algún derecho entre el Participante y Tenneco
México, ya que el Participante está participando en el Plan sobre una base
completamente comercial.
3.    Reconocimiento de los Documentos del Plan.  Al aceptar los términos del
Convenio del Premio, el Participante reconoce que ha recibido una copia del
Plan, que ha revisado el Plan y el Convenio del Premio en su totalidad y que los
ha entendido completamente y acepta todas las disposiciones contenidas en el Pan
y en el Convenio del Premio.
Adicionalmente, al aceptar los términos del Convenio del Premio, el Participante
reconoce además que ha leído y que aprueba específica y expresamente los
términos y condiciones contenidos en la Sección 10 de este Apéndice del Convenio
del Premio en lo cual se encuentra claramente descrito y establecido lo
siguiente: (i) la participación en el Plan no constituye un derecho adquirido;
(ii) el Plan y la participación en el mismo son ofrecidos por la Compañía de
forma completamente discrecional; (iii) la participación en el Plan es
voluntaria; y (iv) la Compañía y sus Subsidiarias no son responsables por
cualquier disminución en el valor de las Acciones que el Participante podría
adquirir por medio del Plan.





--------------------------------------------------------------------------------




Finalmente, el Participante declara por medio del presente que no se reserva
ninguna acción o derecho para interponer una demanda en contra de la Compañía
por compensación o daño alguno que se podrían resultar de la terminación del
empleo del Participante o su salida del Plan y, por lo tanto, el Participante
otorga el más amplio finiquito al Tenneco México, la Compañía y sus Subsidiarias
con respecto a cualquier demanda que pudiera originarse en virtud del Plan en
este respecto.


POLAND

No country-specific provisions.
PORTUGAL

1.    Language Consent. The Participant hereby expressly declares that he or she
has full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
the Award Agreement.
Conhecimento da Lingua. O Participante declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo.
RUSSIA

1.     Securities Law Information. These materials do not constitute advertising
or an offering of securities in Russia nor do they constitute placement of the
shares of Common Stock in Russia. Any shares of Common Stock issued pursuant to
the PSUs shall be delivered to the Participant through a brokerage account in
the United States. The Participant may hold shares of Common Stock in his or her
brokerage account in the United States. However, in no event will shares of
Common Stock issued to the Participant and/or share certificates or other
instruments be delivered to the Participant in Russia. The issuance of shares of
Common Stock pursuant to the PSUs described herein has not and will not be
registered in Russia and hence, the shares of Common Stock described herein may
not be admitted or used for offering, placement or public circulation in Russia.


SOUTH AFRICA

1.    Securities Law Information and Acceptance of the Award.  Neither the Award
nor the underlying shares of Common Stock shall be publicly offered or listed on
any stock exchange in South Africa. The offer is intended to be private pursuant
to Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority.


The offer of the Award must be finalized on or before the 180th day following
the Grant Date. If the Participant has not accepted or declined the Award on or
before the 180th day following the Grant Date, the Participant will be deemed to
accept the Award.





--------------------------------------------------------------------------------




SPAIN

1.    Securities Law Information. The PSUs and the shares of Common Stock
described in the Award Agreement and this Addendum do not qualify under Spanish
regulations as securities. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Award Agreement (including this Addendum) has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
2.    Labor Law Acknowledgement. In accepting the Award, the Participant
consents to participation in the Plan and acknowledges that the Participant has
received a copy of the Plan. The Participant understands and agrees that except
as provided for in Section 3 of the Award Agreement, the Participant’s
termination of employment for any reason (including for the reasons listed
below) automatically will result in the loss of the Award that may have been
granted to Participant and that has not vested as of the Termination Date.
In particular, the Participant understands and agrees that any unvested PSUs as
of the Participant’s Termination Date will be forfeited without entitlement to
the underlying shares of Common Stock or to any amount as indemnification in the
event of a termination by reason of, including, but not limited to: resignation,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without good cause (i.e., subject to a “despido
improcedente”), individual or collective layoff on objective grounds, whether
adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Service Recipient, and
under Article 10.3 of Royal Decree 1382/1985.
Furthermore, the Participant understands that the Company has unilaterally,
gratuitously and discretionally decided to grant the Award under the Plan to
individuals who may be employees of the Company or its Subsidiaries. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or its Subsidiaries on an ongoing basis other than to the extent set forth in
the Award Agreement. Consequently, the Participant understands that the Award is
granted on the assumption and condition that the Award and the shares of Common
Stock issued upon settlement shall not become a part of any employment or
contract (with the Company or the Participant’s employer) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Furthermore, the Participant
understands and freely accepts that there is no guarantee that any benefit
whatsoever will arise from the Award, which is gratuitous and discretionary,
since the future value of the underlying shares of Common Stock is unknown and
unpredictable. In addition, the Participant understands that the grant of the
Award would not be made to the Participant but for the assumptions and
conditions referred to above; thus, the Participant acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant to Participant of the
Award shall be null and void.
SWEDEN

No country-specific provisions.







--------------------------------------------------------------------------------




THAILAND

No country-specific provisions.


UNITED KINGDOM

1.    Withholding. The following provision shall supplement Section 2 of the
“All Non-US Countries” portion of this Addendum:
The Participant hereby agrees that he or she is liable for all Tax-Related Items
and hereby covenants to pay all such Tax-Related Items, as and when requested by
the Company or (if different) his or her employer or by Her Majesty Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority). 
The Participant also hereby agrees to indemnify and keep indemnified the Company
and (if different) his or her employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay on the Participant’s
behalf to HMRC (or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Securities
Exchange Act of 1934), the Participant may not be able to indemnify the Company
or the Participant’s employer for the amount owed if the indemnification could
be considered to be a loan. In this case, the amount which is owed and not
collected or paid by the Participant within 90 days after the end of the UK tax
year in which an event giving rise to the taxable event occurs may constitute an
additional benefit to the Participant on which UK national insurance
contributions may be payable. The Participant understands that he or she will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company or the Participant’s employer (as appropriate), the amount of any
employee national insurance contributions due on this additional benefit, which
may also be recovered from the Participant by any of the means referred to in
the Plan or this Award Agreement.
2.    Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant ceasing to have rights
under or to be entitled to the Award, whether or not as a result of termination
of employment (whether the termination is in breach of contract or otherwise),
or from the loss or diminution in value of the Award. Upon the grant of the
Award, the Participant will be deemed to have waived irrevocably any such
entitlement.





